UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

 VALERIE KLINE,

           Plaintiff,

      v.                                                    Civil Action No. 05-01102 (HHK)

 SETH M. WILLIAMS, et al.,

           Defendants.


                          MEMORANDUM OPINION AND ORDER
                                  (April 25, 2012)

       Plaintiff Valerie Kline commenced this action pro se on May 27, 2005. The case was

dismissed on August 8, 2006 and the dismissal was affirmed on November 26, 2007. Currently

before the Court is Plaintiff’s [32] Motion to Seal Documents Containing Protected Information

(“Motion to Seal”), filed on April 19, 2012. Plaintiff’s Motion to Seal shall be DENIED WITHOUT

PREJUDICE.

                                       LEGAL STANDARD

       “[T]he decision as to access [to judicial records] is one best left to the sound discretion of the

trial court, a discretion to be exercised in light of the relevant facts and circumstances of the

particular case.” United States v. Hubbard, 650 F.2d 292, 316-17 (D.C. Cir. 1980) (quoting Nixon

v. Warner Commc’ns, Inc., 435 U.S. 589, 599 (1978)) (notations in original). “[T]he starting point

in considering a motion to seal court records is a ‘strong presumption in favor of public access to

judicial proceedings.’” EEOC v. Nat’l Children’s Ctr. Inc., 98 F.3d 1406, 1409 (D.C. Cir. 1996)

(quoting Johnson v. Greater Se. Cmty. Hosp. Corp., 951 F.2d 1268, 1277 (D.C. Cir. 1991)). Six

factors are generally considered when determining whether a movant has shown sufficiently

compelling circumstances to overcome the presumption in favor of public access: (1) the need for
public access to the documents at issue; (2) the extent of previous public access to the documents

at issue; (3) the fact that someone has objected to disclosure, and the identity of that person; (4) the

strength of any property or privacy interests asserted; (5) the possibility of prejudice to those

opposing disclosure; and (6) the purposes for which the documents were introduced during the

judicial proceedings. Hubbard, 650 F.2d at 317-22.

                                           DISCUSSION

        Plaintiff’s [32] Motion to Seal consists of a single paragraph:

                Plaintiff Valerie Kline, pro se, filed documents in this case that
                should have been sealed because they contained protected
                information and should not be available for public viewing.
                Specifically, Plaintiff submits that documents filed under Docket
                Entry Nos. 1, 24 and 29 contain protected information and should be
                sealed. Therefore, Plaintiff requests that this Court grant the attached
                proposed Order for sealing these documents.

Pl.’s Mot. to Seal at 1. Plaintiff’s cursory “motion,” to the extent it can even be characterized as

such, is woefully insufficient to overcome the strong presumption in favor of public access to judicial

proceedings. Moreover, no motion to seal was filed at the time Plaintiff filed her pleadings on the

public docket. To the extent Plaintiff believes all or part of the referenced documents should be

maintained under seal, she must address each of the Hubbard factors and correlate those factors to

specific information in the referenced documents. Among other things, Plaintiff must explain why

sealing is appropriate at this advanced date, when all the referenced documents have been available

to the public for a minimum of five years and five months.

        /

        /

        /


                                                   2
                                  CONCLUSION AND ORDER

        For the reasons set forth above, it is, this 25th day of April, 2012, hereby

        ORDERED that Plaintiff’s [32] Motion to Seal is DENIED WITHOUT PREJUDICE; and

it is further

        ORDERED that the Clerk of the Court shall mail a copy of this Memorandum Opinion and

Order to Plaintiff at her address of record.

        SO ORDERED.

                                                    /s/
                                               COLLEEN KOLLAR-KOTELLY
                                               United States District Judge
                                               Sitting as the Motions Judge under Local Civil Rule 40.8




                                                  3